 

Atossa Genetics Inc.

 

May 23, 2013

 

Mr. Peter Carbonaro

 

Re: Employment Offer

 

Dear Peter:

 

I would like to formally extend to you an offer of employment as Senior Vice
President of Operations, reporting to the Chief Executive Officer. Your start
date will be June 3, 2013.

 

Below are the key terms of our offer of employment to you:

 

Responsibilities: As the Senior Vice President of Operations, you will be the
senior manager responsible for managing the company’s day-to-day operations and
reporting them to the chief executive officer (CEO). These include all
manufacturing matters, including regulatory affairs matters, supply chain
management, facilities, etc. The CSO, CFO, and VP Marketing will continue to
report directly to the CEO and President.

 

Start Date: Upon your acceptance of this offer of employment with the Company,
your employment shall commence within 15 days.

 

Salary: Your initial annual salary shall be $215,000, paid twice monthly. Your
status will be a regular, full-time, exempt employee.

 

Bonus: You will receive a bonus of up to 30% of annual salary based on goals and
objectives mutually set following hiring. $25,000 signing bonus; 50% up front
and 50% at year end.

 

Other costs: You will be reimbursed for all approved office-and business-related
expenses to perform your function.

 

Benefits: Atossa Genetics will provide Medical, Dental and Optical Insurance
Benefits per company policy.

 

Vacation and Holidays: During your employment with Atossa Genetics, you are
entitled to 20 days of PTO accrued at 1.25 days per month. Furthermore, you will
receive 10 paid company holidays.

 

Stock Options: You will receive a grant of options to 250,000 shares of Atossa
common stock with a strike price set at the fair market value on your date of
employment. These vest over four years, with 25% after one year and then the
remainder vesting as 1/12th per quarter until they are fully vested. If there is
a change in control of the company all shares will be vested.

 

As a new hire, your options will be granted from inside our 2010 Stock Option
and Incentive Plan (“Plan”) as incentive stock options (ISOs) to the maximum
extent allowable and the remainder outside our Plan. All options will be subject
to the terms of the plan and those issues outside the Plan will be considered
“non-qualified” stock options for tax purposes.

 



 

 

 

By signing this offer of employment, you agree to abide by the rules,
regulations, ethics and policies of Atossa. This offer of employment is
contingent upon successful completion of our reference checking process,
including a background check.

 

For purposes of federal immigration law, you will be required to provide to
Atossa Genetics documentary evidence of your identity and eligibility for
employment in the United States. Such documentation must be provided to Atossa
Genetics on the first day of employment.

 

Atossa Genetics has an exciting future and we believe that you will bring great
value to our organization.

 

Regards,

 

/s/ Steven Quay

 

Steve

 

Dr. Steven Quay, MD, PhD, FCAP

CEO & President, Atossa Genetics, Inc. (NASDAQ:ATOS)

“The Breast Health Company”

Director, National Reference Laboratory

for Breast Health, Inc.

1616 Eastlake Ave. E Suite 510

Seattle, WA 98102

 

Accepted.

 

/s/ Peter J. Carbonaro   Peter Carbonaro

 

Addendum

2014 Salary: $255,000

 



 

 